I concur in the result. I cannot see that this action is in any sense an attack on the corporation. The question is: Is the debt a debt of a copartnership or the debt of corporation?
The law would be very defective if a copartnership that was in debt could repudiate the individual liability of the copartners by a subsequent incorporation. The law would be very defective if it allowed all the immunities of corporators *Page 89 
to those who had merely filed a petition for a charter and then neglected or refused to take out the charter and pay the fees therefor. The law is not so defective. Those who associate themselves in a business enterprise and contract debts in pursuance of their business without a charter are copartners, and cannot throw off their individual liability by a subsequent incorporation.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur in the opinion of the Court delivered by MR. JUSTICE GAGE.
MR. JUSTICE HYDRICK concurs in reversing the nonsuit.